DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 5-6, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1; Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2; Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3; Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4; Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6; Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7; Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8; Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11687962 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5, 7, 10 of the present application merely broaden the scope of the US 11687962 B2 patented claims 1, 2 and 6 by eliminating some limitations.
It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figures 3-4 and 8 do not include reference signs mentioned in pages 8-10 and 17-18 of the specifications. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because missing labels “FIG. 10” and “FIG. 11”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chatterjee et al (hereinafter “Chatterjee”), US Pub. 2019/0045533.
Regarding claims 1 and 5, Chatterjee discloses comprising: a transceiver; and a processor electrically connected to the transceiver (see fig. 15, a wireless apparatus comprises a processor connected with a transceiver), being configured to execute the following operations: receiving an uplink transmission indication message from a base station (BS), the uplink transmission indication message including a serving source configuration and an uplink transmission parameter setting (see figures 2, 3-5: DCI and figures 8-12 and 14: PDCCH) the serving source configuration indicating a plurality of serving sources (see figures 8-12 and 14: the PDCCH indicates resources for PUSCH); selecting a first serving source from the serving sources; and transmitting a first uplink signal to the base station through the first serving source2Attorney Docket No. 5016.491US03 via the transceiver (the apparatus inherently uses PUSCH resources for transmitting UL signal).  
Regarding claims 2 and 6, Chatterjee discloses wherein the processor further generates the first uplink signal and a second uplink signal based on a piece of uplink information, selects a second serving source from the serving sources, and transmits the second uplink signal through the second serving source via the transceiver; wherein the first uplink signal carries a first part of the piece of uplink information and the second uplink signal carries a second part of the piece of uplink information (see figure 9, 10, 14: PUCCH#1 in 1st UL slot, and PUCCH#2  in 2nd UL slot).
Regarding claim 3, Chatterjee discloses wherein the uplink information is an uplink control information, the first uplink signal is a first uplink control signal, the second uplink signal is a second uplink control signal, the first uplink control signal and the second uplink control signal are associated (see figure 9, 10, 14: PUCCH#1 and PUCCH#2), and the processor further combines the first uplink control signal and the second uplink control signal to obtain the uplink control information according to the uplink transmission parameter setting (the processor inherently combines PUCCH#1 and PUCCH#2 to obtain the uplink control information according to the uplink transmission parameter setting for UL).
Regarding claims 4 and 14, Chatterjee discloses wherein the serving source configuration further indicates a periodic radio resource of each of the serving sources, and the processor configures the periodic radio resources of the serving sources to make the periodic radio resources have an offset in the time domain to each other and have different starting positions (figures 9 and 14: PUCCH#1 and PUCCH#2 have an offset in the time domain to each other and have different starting positions).
Regarding claim 7, Chatterjee discloses wherein the piece of uplink information is a transport block (figures 5-12 and 14, the slot comprises a transport block), and each of the first part and the second part corresponds to a redundancy version (RV) (see p. [0051]: Same redundancy versions (RV) with chase combining or different RVs with incremental redundancy can be applied for transmitting the PDSCH contents or PUSCH contents. The PDSCH contents or PUSCH contents and the DCIs may be transmitted in the same or different bandwidth parts (BWPs) within one component carrier (CC) or different CCs in CA scenario).
Regarding claims 8 and 11, Chatterjee discloses wherein the processor further receives, from the BS via the transceiver, an HARQ-ACK indicating that the first uplink signal is erroneously received, and the processor further transmits the second uplink signal through the second serving source via the transceiver (a first PUCCH content (PUCCH#1) carrying HARQ-ACK feedback for the slot-based scheduling of the first PDSCH content (PDSCH#1) can be transmitted in the last part of the first slot. In addition, a second PUCCH content (PUCCH#2) carrying HARQ-ACK feedback for non-slot-based scheduling of the second PDSCH content (PDSCH#2) can be transmitted in the middle or last part of a second slot) according to a channel quality information after receiving the HARQ-ACK ([0130]: assigning control and shared channel resource blocks to a UE within a cell may be performed based on channel quality information feedback from the UE).  
Regarding claim 9, Chatterjee discloses wherein the uplink transmission parameter setting further indicates a first time interval of transmission of the first uplink signal and a second time interval of transmission of the second uplink signal, and the first time interval and the second time interval fall within a slot (figures 8-12 and 14: the first UL signal and the second UL signal transmits based on Time domain or time-frequency domain within a slot) .  
Regarding claim 10, Chatterjee discloses wherein the uplink information is a transport block, and each of the first part and the second part corresponds to a code block group (CBG) (see fig. 13-14 CBG).  
Regarding claim 12, Chatterjee discloses wherein the base station have a plurality of transmission reception points (TRPs), the serving source are the TRPs respectively, the first serving source is a first TRP of the TRPs, the second serving source is a second TRP of the TRPs, and the transceiver uses a first beam to transmit the first uplink signal to the first TRP and uses a second beam to transmit the second uplink signal to the second TRP (see fig. 17: plurality of transmission reception points, the first serving source is a first TRP of the TRPs, the second serving source is a second TRP of the TRPs, and the transceiver uses a first beam to transmit the first uplink signal to the first TRP and uses a second beam to transmit the second uplink signal to the second TRP).  
Regarding claim 13, Chatterjee discloses wherein the serving sources are different bandwidth parts (figures 5-6, the first and second bandwidth parts).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI D HOANG/Primary Examiner, Art Unit 2463